Citation Nr: 1131823	
Decision Date: 08/30/11    Archive Date: 09/07/11

DOCKET NO.  09-22 507	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Wilmington, Delaware


THE ISSUES

1.  Whether new and material evidence has been received to reopen the claim of entitlement to service connection for chloracne and other skin disease, to include as the result of exposure to herbicides/Agent Orange.

2.  Entitlement to service connection for rheumatoid arthritis.

3.  Entitlement to service connection for degenerative arthritis of the low back.

4.  Entitlement to service connection for degenerative arthritis of the shoulders.

5.  Entitlement to service connection for degenerative arthritis of the hands.

6.  Entitlement to service connection for degenerative arthritis of the hips. 

7.  Entitlement to service connection for degenerative arthritis of the knees.

8.  Entitlement to service connection for degenerative arthritis of the feet and toes. 


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

The Veteran and his spouse


ATTORNEY FOR THE BOARD

Siobhan Brogdon, Counsel


INTRODUCTION

The Veteran served on active duty from November 1967 to June 1970.  He served in the Republic of Vietnam.  

This appeal comes before the Department of Veterans Affairs (VA) Board of Veterans Appeals (Board) from an August 2007 rating decision that declined to reopen the claim of entitlement to service connection for chloracne and acneform disease, to include as the result of exposure to herbicides/Agent Orange.

The Veteran was afforded a personal hearing at the Board in January 2011 before the undersigned Acting Veterans Law Judge sitting at Washington, DC.  The transcript is of record.  During the hearing, the issues on appeal were expanded to include separate issues for rheumatoid arthritis, and low back, shoulder, hand, hip, knee, and foot and toe arthritis.  

Following review of the record, the appeal is REMANDED to the RO via the Appeals Management Center (AMC) in Washington, DC.  VA will notify the Veteran if further action is required.


FINDINGS OF FACT

1.  The Veteran's claim of entitlement to service connection for chloracne and acneform disease, to include as the result of exposure to herbicides/Agent Orange, was denied in February 1997, July 1998, December 1998, July 2002 rating decisions; he was notified of these determinations but did not perfect a timely appeal from the denials of the claim.

2.  Evidence received since the July 2002 rating decision includes hearing testimony and lay evidence that is presumed credible, and pertains to unestablished facts establishing a causal link between chloracne and other skin diseases, to include as the result of exposure to herbicides/Agent Orange in service.


CONCLUSIONS OF LAW

1.  The July 2002 rating decision denying service connection for chloracne and acneform skin disease, to include as the result of exposure to herbicides/Agent Orange is final.  38 U.S.C.A. § 7105 (West 2002).

2.  New and material evidence has been received to reopen the claim of entitlement to service connection for chloracne and other skin disease, to include as the result of exposure to herbicides/Agent Orange.  38 U.S.C.A. §§ 5103, 5103A, 5107, 5108, 7105 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.156, 3.159 (2010).



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Preliminary Considerations - VA's Duty to Assist the Veteran

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), the United States Department of Veterans Affairs (VA) has a duty to notify and assist claimants in substantiating a claim for VA benefits. 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2010).  The United States Court of Appeals for Veterans Claims (Court) has held that the VCAA is not applicable where further assistance would not aid the Veteran in substantiating the claim.  Wensch v. Principi, 15 Vet App 362 (2001); see also 38 U.S.C.A. § 5103A (a) (2).  Therefore, in view of the Board's favorable decision with respect to the threshold issue of whether new and material evidence has been received to reopen the claim of entitlement to service connection for chloracne and other skin disease, to include as the result of exposure to herbicides/Agent Orange, further assistance is unnecessary to aid the Veteran in substantiating this aspect of the appeal.  To the extent that this claim has been reopened, any failure of VA to provide the Veteran the specific notice requirements concerning new and material evidence, as addressed in Kent v. Nicholson, 20 Vet. App. 1 (2006), is harmless error.

Pertinent Law and Regulations

Service connection may be granted for disability resulting from disease or injury incurred in or aggravated during active military service. 38 U.S.C.A. §§ 1110, 1131 (West 2002 & Supp 2010); 38 C.F.R. § 3.303 (2010).  

A claimant may reopen a finally adjudicated claim by submitting new and material evidence.  New evidence means existing evidence not previously submitted to agency decisionmakers.  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a) (2010).

For the purpose of establishing whether new and material evidence has been submitted, the credibility of the evidence, although not its weight, is to be presumed.  Justus v. Principi, 3 Vet. App. 510, 513 (1992).  Additionally, the evidence necessary to meet the criteria of raising a reasonable possibility of substantiating the claim should be interpreted as enabling rather than precluding reopening.  Shade v. Shinseki, 24 Vet. App. 110, 122 (2010).

The evidence which must be considered in determining whether there is a basis for reopening the claim is that evidence added to the record since the last disposition in which the claim was finally disallowed on any basis.  See Evans v. Brown, 9 Vet. App. 273 (1996).

Factual Background and Legal Analysis

The Veteran contends that he has chloracne as the result of exposure to herbicides/Agent Orange in Vietnam.  The RO last finally denied the claim in a July 2002 determination.  Since that decision, the evidence submitted in support of his claim are updated VA treatment notes from 2003 through 2010, lay statements and photographs in support of the claim, and testimony provided on personal hearing at the Board in January 2011.  VA treatment notes reflect that the Veteran continues to be treated for a skin disorder.  Photographs purport to show the extent of ongoing skin symptomatology affecting the face.  A January 2011 letter from the Veteran's sister attests to even-toned skin prior to service and oily, dry, flaking, peeling skin riddled with dark blotches and lesions after returning from service.  On Board hearing, the Veteran elaborated on the skin symptoms he had experienced since leaving Vietnam, including itching and burning sensations, severe oily skin, and hyperpigmentation.  He reported continuing symptoms despite extensive treatment, including the use of steroids.

The Board finds that the statement from the Veteran's sister, his testimony on Board hearing and other statements in support of the claim, as well as additional photographs provide evidence that is corroborative and more detailed than assertions previously of record.  Under Justus, the Board may not consider the credibility of the contentions at this time.  Accordingly, the Board finds that the additional evidence pertains to unestablished facts of a causal relationship between current skin disease and service.  It is thus determined to be new and material, and warrants reopening of the claim.  In view of such, additional evidentiary development is deemed necessary and is addressed in the REMAND that follows.  Therefore, a decision on the merits of this claim will not be rendered at this time.


ORDER

The claim of entitlement to service connection for chloracne and other skin disease, to include as the result of exposure to herbicides/Agent Orange, is reopened; to that extent only, the appeal is granted.


REMAND

The Veteran asserts that he developed a skin disorder from exposure to herbicides/Agent Orange while serving in Vietnam.  The record reflects, however, that he has not had a VA examination for compensation and pension purposes in this regard.  As indicated above, the claims file contains competent evidence that raises a reasonable possibility of substantiating the claim.  As such, the Board finds that a VA medical opinion addressing the etiology of the Veteran's skin condition is needed prior to Board adjudication of the claim.  See McLendon v. Nicholson, 20 Vet. App. 79 (2006); 38 U.S.C.A. § 5103A(d) (West 2002 & Supp. 2010).  

The Veteran asserts that he has arthritis of multiple joints from enduring elements in the field or "bush" in Vietnam, to include monsoonal conditions.  His representative pointed out at the hearing in January 2011 that service treatment records referred to leg injuries in 1968 and 1969.  Service clinical records do reflect that in July 1968, the Veteran complained of pain in the left anterior tibial area, stating that he had fallen the previous night and landed with a full vest on the left leg.  An assessment of contusion left leg secondary to fall was recorded.  The following month, it was noted that he continued to have left leg complaints while walking.  Subsequently, in August 1968, the Veteran complained of striking an upper extremity while playing football.  An impression of probable contusion was rendered.  

The record also reflects that claims for a back condition were received by VA in July 1970 and in March 1971 and were not addressed.  The Veteran has made contentions of continuity of symptomatology since service, and has not been afforded a VA examination in conjunction with these claims to date.  Accordingly, the Board finds that additional evidentiary development, including a VA examination, is warranted as to arthritis of multiple joints.  The fulfillment of the VA's statutory duty to assist the Veteran includes providing an additional VA examination when warranted, and conducting a thorough and contemporaneous medical examination, including a medical opinion, which takes into account the records of prior medical treatment so that the disability evaluation will be a fully informed one.  See Hyder v. Derwinski, 1 Vet. App. 221 (1991); Green v. Derwinski, 1 Vet. App. 121, 124 (1991).

A review of the record also indicates that the Veteran receives VA outpatient treatment for multiple complaints and disorders, including skin disease and arthritis.  The Board observes that the most recent records date through April 19, 2010.  As there is potential notice of the existence of additional VA records, they must be retrieved and associated with the other evidence already on file.  See Bell v. Derwinski, 2 Vet. App. 611 (1992).

As indicated previously, during the hearing in January 2011, the issues on appeal were expanded to include entitlement to service connection for separate issues pertaining to arthritis, including rheumatoid arthritis, and arthritis affecting the low back, shoulders, hands, hips, knees, and feet and toes.  Therefore, further 38 C.F.R. § 3.159(b) notification is required.

Accordingly, the case is REMANDED for the following action:

1.  Send the Veteran and his representative a 38 C.F.R. § 3.159(b) letter advising him of the elements required to establish entitlement to service connection for a skin disorder other than chloracne and acneform disease; and entitlement to service connection for rheumatoid arthritis, and arthritis affecting the low back, shoulders, hands, hips, knees, and feet and toes.  Advise the Veteran of the respective duties of VA and the claimant in obtaining evidence, and provide an appropriate period of time in which to respond.

2.  VA outpatient records dating from April 20, 2010 should be requested and associated with the claims folder.  If no such records are available, this fact should be documented in the claims file.

3.  Schedule the Veteran for a VA skin examination, with an appropriate examiner.  The claims folder should be made available to the examiner in conjunction with the examination.  Following the examination, diagnoses should be rendered for all current skin disorders.  For each diagnosed disorder, the examiner must provide an opinion as to whether it is at least as likely as not (i.e., a 50 percent or greater probability) that such disorder is etiologically related to service.  All opinions must be supported by a complete rationale in a typewritten report.

4.  Schedule the Veteran for a VA orthopedic examination, with an appropriate examiner.  The claims folder should be provided to the examiner in connection with the examination.  All indicated tests and studies should be accomplished, and clinical findings should be reported in detail.  The examination report should reflect consideration of the Veteran's documented medical history and current complaints.

The examiner should provide diagnoses corresponding to the Veteran's claimed rheumatoid arthritis and arthritis affecting the low back, shoulders, hands, hips, knees, and feet/toes.  If any of these claimed disorders are not present, the examiner should so state.  For each diagnosed disorder, however, the examiner must provide an opinion as to whether it is at least as likely as not (i.e., a 50 percent or greater probability) that such disorder is etiologically related to service.  All opinions must be supported by a complete rationale in a typewritten report.

5.  After taking any further development deemed appropriate, readjudicate the claims.  If any benefit is not granted, provide the Veteran and his representative with a supplemental statement of the case before the case is returned to the Board.

The Veteran has the right to submit additional evidence and argument on this matter.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans Appeals or by the United 
States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).


_________________________________________________
A. C. MACKENZIE
Acting Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


